Citation Nr: 1634193	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  14-12 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army from March 2003 to March 2006. He is a recipient of the Combat Action Badge. 

This matter comes before the Board of Veterans' Appeals from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, NY. 

This claim was remanded in November 2015 for further development. A supplemental statement of the case (SSOC) was issued in March 2016 further denying the claim. 

The Board has substantially complied with all remand directives. 


FINDING OF FACT

The weight against the evidence is against finding that the Veteran's current left ear hearing loss disability was incurred in service or that in-service noise exposure aggravated any preexisting left ear hearing loss beyond the natural progressions of the disease. 


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection 

Generally, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

Further concerning claims for hearing loss, the threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing Current Medical Diagnosis & Treatment, Stephen A. Schroeder, et. al. eds., at 110-11 (1988)).  Impaired hearing, however, only will be considered to be an actual ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The analysis is different in a case where the preexisting condition was noted upon entry into service.  "[I]f a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder." Wagner, 370 at 1096; see also 38 U.S.C. § 1153; 38 C.F.R. § 3.306. In such claims, the Veteran has the burden of showing that there was an increase in disability during service to establish the presumption of aggravation.  See Wagner; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the claimant meets his burden of demonstrating an increase in service, the disability is presumed to have been aggravated in service, and the burden is on the Secretary to rebut that presumption.  Horn, 25 Vet.App. at 234; 38 U.S.C. § 1153; 38 C.F.R. § 3.306.  To rebut that presumption, the Secretary must show, by clear and unmistakable evidence, that the worsening of the condition was due to the natural progress of the disease.  Horn, 25 Vet.App. at 235 n. 6; 38 U.S.C. § 1153.

In terms of element (1), the Veteran does have some current findings in his left ear. 

At his VA examination in November 2012, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
15
40

The Veteran was also found to have a 98% score for his left ear in the CNC speech discrimination test. Because he has hearing loss of 40 decibels at 4000 Hz, the Veteran does have a current hearing loss disability. Therefore, element (1) of service connection has been met. 

In terms of element (2), the Veteran is competent to report noise exposure as part of his service duties. He reported as a combat engineer that he demolished IEDs, cars, roads and buildings. Therefore, element (2) of an in-service incurrence of noise exposure has been met. 

In terms of element (3), the weight of the evidence is against finding that the Veteran's in-service noise exposure caused his current hearing loss disability. The weight of the evidence is also against finding that the Veteran's hearing loss that was noted at his entrance examination was permanently aggravated by service. 

On the entrance examination in December 2002, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
10
10
10
30

During service in November 2003, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
15
10
20
30

 
At the separation examination in August 2005, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
10
10
20

The February 2016 VA examiner notes that hearing loss improved from 500-4000Hz in the left ear from entrance examination to separation. The examiner found that it is not at least as likely as not that the present hearing impairment is caused by or is a result of an event in military service. The Board points out that the Veteran only had a very slight threshold shift which corrected itself by separation and that the Veteran had actually better hearing results at separation. Moreover, the Board notes that the Veteran's current hearing loss findings are not markedly worse than the findings during service. Therefore, the weight of the evidence is against finding that element (3) is met. The claim must be denied. 

II. The Duties to Notify and Assist 

 When VA received a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in July 2012. 

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim. Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. The Veteran was also provided with several VA examinations which, contained a description of the history of the disability at issue; documented and considered the relevant medical facts and principles; and recorded the relevant findings for his hearing loss claim. 

ORDER

Entitlement to service connection for hearing loss in the left ear is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


